Title: To George Washington from John Sullivan, 29 July 1781
From: Sullivan, John
To: Washington, George


                  
                     Dear General
                     Philadelphia July 29th 1781
                  
                  I have the honor to recommend to your Excellencys notice the bearer Capt. Selin who is Soliciting a Captaincy in Hazens Regiment.  As he have Served with me I take the Liberty of assuring your Excellency that he is truly a Deserving officer And will do honor to the appointment if confered upon him.  I have the Honor to be with much respect your Excellencys most obedt Servt
                  
                     Jno. Sullivan
                  
               